Action by infant plaintiff to recover damages for injuries sustained when struck by a flush box which fell from the wall of an apartment in defendant’s, premises, and by his father to recover damages for loss of services and medical expenses. Plaintiffs appeal from an order setting aside as excessive the verdict of a jury in their favor and granting a new trial unless they stipulated to reduce the verdict in favor of the infant plaintiff from $4,250 to $400, and the verdict in *755favor of the father from $250 to $100. Order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.